         Case 1:18-cr-00002-NONE-SKO Document 136 Filed 07/01/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00002-NONE
12
                                 Plaintiff,             STIPULATION TO CONTINUE TRIAL DATE,
13                                                      VACATE CURRENT MOTIONS IN LIMINE
                          v.                            SCHEDULE, AND SET STATUS CONFERENCE;
14                                                      FINDINGS AND ORDER
     ISRAEL RIVAS-GOMEZ
15   AND JOHN DOE AKA MARCOS CASTRO,                     Current Trial Date: October 20, 2020
16                              Defendants.
17

18                                            STIPULATION

19         1.     By previous order, this matter was set for trial on October 20, 2020 (Dkt.69).

20         2.     By this stipulation, the parties now jointly request to continue the trial of this matter until

21 May 11, 2021, and to exclude time between October 20, 2020, and May 11, 2021, under the Speedy

22 Trial Act (18 U.S.C. § 3161) and Local Rule 479, and Local Codes E, T2, and T4.

23         3.     The parties agree and stipulate, and request that the Court find the following:

24                a)     The government has represented that its disclosure associated with this case

25         includes over 1,000 agency reports and related documents, which total over 20,000 pages; over

26         130 device extraction reports; over 4,900 photos; over 130 audio and video files; over 14 TB of

27         pole camera footage for 6 locations and 8 cameras; 189 Facebook subpoena returns, over 60 GB

28         of wire data for 31 target telephones and 22 Facebook messenger accounts. All of this discovery
                                                         1

30
     Case 1:18-cr-00002-NONE-SKO Document 136 Filed 07/01/20 Page 2 of 4


 1    has been either produced directly to counsel and/or made available for inspection and copying.

 2    Defendant Castro has also filed a motion for discovery, which may lead to additional discovery

 3    being produced.

 4           b)      Counsel for defendants desire additional time to review the discovery, prepare

 5    additional necessary pretrial motions and motions in limine, investigate possible defenses and

 6    mitigation, and prepare for evidentiary hearings and trial.

 7           c)      For instance, due to litigation regarding a protective order, counsel for Rivas-

 8    Gomez only recently received several thousands of pages of disclosure, which counsel need to

 9    review and discuss with their client, then follow up with continued investigation. The Federal

10    Defender directed her office to postpone in-person in-custody client meetings and in person

11    investigation due to safety concerns surrounding the COVID pandemic. Rivas Gomez’s trial

12    team needs more time to review the disclosure with the defendant and to conduct investigations

13    than was earlier anticipated.

14           d)      In addition, counsel for Castro requests additional time in part to conduct

15    interviews with potential witnesses in El Salvador, which is currently difficult—if not

16    impossible—due to COVID-related risks and travel restrictions. Additional time is therefore

17    needed for counsel to adequately investigate and prepare for trial.

18           e)      Counsel for defendants believe that failure to grant the above-requested

19    continuance will deny them the reasonable time necessary for effective preparation, taking into

20    account their exercise of due diligence.

21           f)      The government does not object to the continuance.

22           g)      Based on the above-stated findings, the ends of justice are served by continuing

23    the case as requested and outweigh the interest of the public and the defendant in a trial within

24    the original date prescribed by the Speedy Trial Act.

25           h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26    et seq., within which trial must commence, the time period of October 20, 2020 to May 11, 2021,

27    inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(D) and (7)(B)(ii) and (iv)

28    [Local Codes E, T2, and T4] because it results from a continuance granted by the Court at
                                                   2

30
          Case 1:18-cr-00002-NONE-SKO Document 136 Filed 07/01/20 Page 3 of 4


 1          defendant’s request

 2                 i)      excluding time for pretrial motions,

 3                 j)      that this case has already been declared complex, and

 4                 k)      counsel need reasonable time to prepare,

 5          supporting the Court’s finding that the ends of justice served by taking such action outweigh the

 6          best interest of the public and the defendant in a speedy trial.

 7          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          5.     In addition, the parties stipulate to vacate the current motions in limine filing deadlines

11 and set a status conference in this matter for October 19, 2020, at which time the parties will be prepared

12 to set a pretrial schedule based on the new May 11, 2021 trial date.

13          6.     This stipulation only applies to the trial date and the briefing schedule for Motions in

14 Limine. It does not affect the briefing schedule or hearing date for the pending pretrial motions. That

15 hearing is currently set for August 17, 2020, at 1:30 p.m.1

16          IT IS SO STIPULATED.

17

18
      Dated: June 29, 2020                                   MCGREGOR W. SCOTT
19                                                           United States Attorney
20
                                                             /s/ ROSS PEARSON
21                                                           ROSS PEARSON
                                                             Assistant United States Attorney
22

23

24

25

26
            1
27          Defendant Castro has also filed a Motion for Leave to File Additional Pretrial Motions.
   Nothing in this stipulation affects Defendant Castro’s Motion for Leave to File Additional Pretrial
28 Motions.
                                                       3

30
        Case 1:18-cr-00002-NONE-SKO Document 136 Filed 07/01/20 Page 4 of 4

     Dated: June 29, 2020                      /s/ HEATHER E. WILLIAMS
 1                                             HEATHER E. WILLIAMS
                                               Counsel for Defendant
 2                                             ISRAEL RIVAS-GOMEZ
                                               (Authorized by email on June 29, 2020)
 3
     Dated: June 29, 2020                      /s/ KEVIN G. LITTLE
 4                                             KEVIN G. LITTLE
                                               Counsel for Defendant
 5                                             JOHN DOE aka MARCOS CASTRO
                                               (Authorized by email on June 29, 2020)
 6

 7

 8

 9
                                 FINDINGS AND ORDER
10
     IT IS SO ORDERED.
11

12     Dated:   June 30, 2020
                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4

30
